MEMORANDUM **
Anthony F. Hicks appeals pro se from the district court’s order denying his motion under 18 U.S.C. § 3582(c)(2) for a reduction in his sentence. We have jurisdiction under 28 U.S.C. § 1291. We find no abuse of discretion in the district court’s analysis, see United States v. Townsend, 98 F.3d 510, 512 (9th Cir.1996), and so we affirm.
*747Hicks contends that Amendment 599 to the United States Sentencing Guidelines lowered the sentencing range applicable to his convictions. In order for Hicks to prevail, Amendment 489 would also have to apply retroactively to his conviction, because Amendment 599 did not modify the proviso in application note 2 that determined Hicks’s original sentencing range. See 18 U.S.C. § 3582(c)(2). However, the Sentencing Commission has not expressly made Amendment 489 retroactive. See U.S.S.G. § lB1.10(c). Thus, Amendment 599 did not lower the sentencing range applicable to his convictions, and the district court did not abuse its discretion by denying Hicks’s motion. See United States v. Lowe, 136 F.3d 1231, 1232 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*747ed by 9th Cir. R. 36-3.